Name: 2000/607/EC: Commission Decision of 27 September 2000 amending the list of areas of Austria eligible under Objective 2 of the Structural Funds in the period 2000 to 2006 (notified under document number C(2000) 2730) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  EU finance;  Europe
 Date Published: 2000-10-12

 Avis juridique important|32000D06072000/607/EC: Commission Decision of 27 September 2000 amending the list of areas of Austria eligible under Objective 2 of the Structural Funds in the period 2000 to 2006 (notified under document number C(2000) 2730) (Only the German text is authentic) Official Journal L 258 , 12/10/2000 P. 0042 - 0042Commission Decisionof 27 September 2000amending the list of areas of Austria eligible under Objective 2 of the Structural Funds in the period 2000 to 2006(notified under document number C(2000) 2730)(Only the German text is authentic)(2000/607/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1),Whereas:(1) A list of areas eligible for Objective 2 was established by Commission decision 2000/289/EC of 25 February 2000(2) for the 2000 to 2006 programming period.(2) A technical error involving the names of the eligible Objective 2 areas in the municipality of Landeck appeared in the Decision of 25 February 2000,HAS ADOPTED THIS DECISION:Article 1The list of areas eligible for Objective 2 in the period 2000 to 2006 as established on the basis of Article 4 of Regulation (EC) No 1260/1999 is hereby amended for the municipality of Landeck, part of the NUTS III region of Tiroler Oberland. The amendment is as follows:In the case of the municipality of Landeck, read as:Landeck (ohne ZÃ ¤hlsprengel70614001 Ã d-Trams-Sud(nur Andreas-Hofer-StraÃ eBahnhofstraÃ e,Brixner StraÃ e,FischerstraÃ e (Teil),KreuzÃ ¼helgasse,Ã dweg,Paschegasse (Teil),Salurner StraÃ e,UrichstraÃ e (Teil),Urtlweg (Teil),Venetweg);70614002 - Perjen (nurAdamhofgasse,Fritz-Zelle-Weg,Josef-Stapf StraÃ e,KirchenstraÃ e,LÃ ¶tzweg,Obere Feldgasse,Pax-Siedlung,Perjener Weg,Riefengasse,RÃ ¶merstraÃ e,SchrofensteinstraÃ e,Siedlergasse,Untere Feldgasse);70614003 - Bruggen (nurBurgweg,FlirstraÃ e,Leitenweg,LochbÃ ¶dele,Prandtauersiedlung,Prandtauerweg);70614005 - Ã d-Trams-Nord).Article 2This Decision is addressed to the Republic of Austria.Done at Brussels, 27 September 2000.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.(2) OJ L 99, 19.4.2000, p. 1.